               Case 2:19-cv-01456-TSZ Document 56 Filed 08/21/20 Page 1 of 2



 1                                                                     The Honorable Thomas S. Zilly

 2

 3

 4
                                   UNITED STATES DISTRICT COURT
 5                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 6
      PARKER, SMITH & FEEK, INC., a
 7    Washington corporation,

 8                   Plaintiff,
                                                       Case No. 2:19-cv-01456-TSZ
 9                   v.
                                                  ORDER GRANTING STIPULATED
10    MICHAEL J. REPH, individually and his
                                                  MOTION FOR AN EXTENSION TO
      marital community, WALTER R. WINTER,
                                                  PERFECT SETTLEMENT
11    individually and his marital community, AND
      JEFFREY A. COLBY, individually and his
12    marital community,

13                   Defendants.

14          This MATTER comes before the Court on the parties' stipulated motion for an extension

15   to perfect settlement, docket no. 55. The Court has considered the parties' stipulated motion and

16   the pleadings and records on file in this case.

17          PURSUANT TO STIPULATION, IT IS SO ORDERED that the parties' request for an

18   extension to perfect settlement is granted. In the event settlement is not perfected, any party may

19   move to reopen and trial will be scheduled, provided such motion is filed within 30 days of the

20   date of this Order.

21          IT IS SO ORDERED this 21st day of August, 2020.

22

23
                                                          A
                                                          Thomas S. Zilly
24                                                        United States District Judge

                                                                                     SEBRIS BUSTO JAMES
      ORDER GRANTING STIPULATED MOTION FOR AN EXTENSION TO                        14205 SE 36th St., Suite 325
      PERFECT SETTLEMENT – 1                                                      Bellevue, Washington 98006
      No. 2:19-cv-01456-TSZ                                                 Tel: 425-454-4233 – Fax: 425-453-9005
               Case 2:19-cv-01456-TSZ Document 56 Filed 08/21/20 Page 2 of 2



 1   Presented By:

 2

 3   SEBRIS BUSTO JAMES
 4
     s/Darren Feider                      _
 5   Darren A. Feider, WSBA #22430
     dfeider@sebrisbusto.com
 6   Matthew R. Kelly, WSBA #48050
     mkelly@sebrisbusto.com
 7   14205 SE 36th St., Suite 325
     Bellevue, Washington 98006
 8   (425) 454-4233

 9   Attorneys for Plaintiff

10
     STOEL RIVES LLP
11

12   s/Todd Hanchett_________________________
     Karen L. O’Connor, WSBA #27012
13   karen.oconnor@stoel.com
     Todd A Hanchett, WSBA #33999
14   todd.hanchett@stoel.com
     J. Scott Pritchard, WSBA #50761
15   scott.pritchard@stoel.com
     600 University Street, Suite 3600
16   Seattle, WA 98101-4109
     (206) 624-0900
17
     Attorneys for Defendants
18

19

20

21

22

23

24

                                                                       SEBRIS BUSTO JAMES
      ORDER GRANTING STIPULATED MOTION FOR AN EXTENSION TO          14205 SE 36th St., Suite 325
      PERFECT SETTLEMENT – 2                                        Bellevue, Washington 98006
      No. 2:19-cv-01456-TSZ                                   Tel: 425-454-4233 – Fax: 425-453-9005
